—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Greenberg, J.), rendered May 10, 1999, convicting him of robbery in the first degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Douglass, J.), of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the hearing court properly denied that branch of his omnibus motion which was to suppress identification testimony. The lineup at which the defendant was identified was sufficiently attenuated in time from the prior photographic identification procedure to nullify any possible taint resulting from the photographic array (see, People v Thomas, 161 AD2d 543; People v Allah, 158 AD2d 605).
To the extent that additional issues may have been raised, they are unpreserved for appellate review. O’Brien, J. P., Altman, Luciano and Adams, JJ., concur.